Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed (2).

As filed, claims 90, 91, 93, 98-100, and 102-104 are pending; claims 92, 94-97, 101, and 105-109 are withdrawn; and claims 1-89 are cancelled.

The Examiner would like to note that the claim status identifier for claims 92, 94-97, and 101 is incorrect.  The status identifier for these claims should be “withdrawn”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 has been considered by the Examiner except Cite No. 3 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.  
In order to consider the Foreign Patent documents, at least an English abstract of the cited reference is required.  



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/5/2021, with respect to claims 90, 91, 93, 98-100, and 102-104, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 90, 91, 98-100, 102, and 104 by Dombroski is withdrawn per amendments/remarks. 

The § 103(a) rejection of claims 90, 91, 93, 98-100, and 102-104 by Dombroski is maintained because the instant compounds are still prima facie obvious over the compounds of Dombroski.  For details, see rejection below.

The claim objection of claim 103 is maintained because there are still blurry structures.  For details, see objection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 90, 91, 98, 99, 103, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,433,009, hereinafter Dombroski.  See PTO-892 form mailed on 5/29/2020.


Regarding claims 90, 91, 98, 99, 103, 104:
Determining the scope and contents of the prior art:   
Dombroski, for instance, teaches the following compound or pharmaceutical composition thereof as inhibitors of interleukin-1α and interleukin-1β processing and release for treating inflammation in joints, central nervous system, etc.


    PNG
    media_image1.png
    99
    307
    media_image1.png
    Greyscale
(column 1, lines 14-21)

    PNG
    media_image2.png
    29
    299
    media_image2.png
    Greyscale
(column 12, lines 16-17)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(structure of the abovementioned compound)

Wherein: instant variable X1 is NH; and instant variable E is  
    PNG
    media_image4.png
    91
    83
    media_image4.png
    Greyscale
; instant variables R2 and R4 are isopropyl; and instant variables R3’ and R5’ are H; and instant variable R8” is F.


    PNG
    media_image5.png
    275
    303
    media_image5.png
    Greyscale
(column 12, lines 39-58)


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Dombroski, for instance, does not explicitly teach fluorine, indicated by box below, connected to the phenyl ring at the meta position, indicated by the arrow below.

    PNG
    media_image6.png
    207
    503
    media_image6.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
	MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195USPQ426 (CCPA 1977).
	The motivation to make the instantly claimed compounds derive from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be therapeutically active as inhibitors of interleukin-1α and interleukin-1β processing and release).

	Thus, the instant claims are prima facie obvious.

Claims 90, 91, 93, 98-100, and 102-104 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2002/0034764, hereinafter Gabel.  

Regarding claims 90, 91, 93, 98-100, and 102-104:
Determining the scope and contents of the prior art:   
Gabel, for instance, teaches the following compound or pharmaceutical composition thereof as therapeutic agents for suppressing the release of inflammatory mediator, such as interlukin IL-1 and IL-1β.


    PNG
    media_image7.png
    74
    321
    media_image7.png
    Greyscale
 (abstract)

    PNG
    media_image8.png
    125
    309
    media_image8.png
    Greyscale
(pg. 2, paragraph 0012)

    PNG
    media_image9.png
    70
    555
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    67
    553
    media_image10.png
    Greyscale

 (Figure 9, compound 10)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(structure of the abovementioned compound)

Wherein in 
    PNG
    media_image12.png
    106
    217
    media_image12.png
    Greyscale
 , instant variable R14” is F; instant variable X1 is NH; instant variables R2 and R4 are isopropyl; and instant variables R3 and R5 are H; and instant variable Y’ is CR8’; and instant variable R8’ is Cl; or

    PNG
    media_image13.png
    121
    229
    media_image13.png
    Greyscale
, instant variable R14 is F; instant variable Z is CH; instant variable R1” is 
    PNG
    media_image14.png
    51
    46
    media_image14.png
    Greyscale
; instant variable X1 is NH; instant variables R2 and R4 are isopropyl; and instant variables R3 and R5 are H; and instant variable Y is CR8; and instant variable R8 is Cl.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Gabel, for instance, does not explicitly teach fluorine, indicated by box below, connected to the phenyl ring at the position indicated by the arrow below.

    PNG
    media_image15.png
    194
    472
    media_image15.png
    Greyscale

	In addition, in the abovementioned compound, Gabel, for instance, does not explicitly teach the group, indicated by box below, connected to the phenyl ring at the position indicated by the arrow below.

    PNG
    media_image16.png
    194
    472
    media_image16.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
	MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195USPQ426 (CCPA 1977).
	The motivation to make the instantly claimed compounds derive from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be active as therapeutic agents for suppressing the release of inflammatory mediator, such as interlukin IL-1 and IL-1β).
	Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility.  The motivation to make the change would be to make additional compound for the quoted purpose.  
	Thus, the instant claims are prima facie obvious.
Claim Objections
Claim 103 is objected to because of the following informalities:  
a)	Regarding claim 103, some of the structures (e.g. compounds 138, 142, 143, 145, 146, 147, 149, 150, 153, 154, 157, 158, 159, 161, 164, 168, 169, and 171) are blurry and thus, clearer structures are needed.
Appropriate correction is required.

Conclusion
Claims 90, 91, 93, 98-100, and 102-104 are rejected.
Claim 103 is objected.
Claims 92, 94-97, 101, and 105-109 are withdrawn.
Claims 1-89 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626